Exhibit 10.2

2006 COMPENSATION PACKAGE FOR OUTSIDE MEMBERS OF
THE BOARD OF DIRECTORS OF
VIASPACE INC.

Following is the compensation package for the Outside Members of the Board of
Directors of VIASPACE Inc. (the “Company”):

             
 
  A)   New members  

 
           
 
      a.   Option grant: One-time option grant of 125,000 options (or such other
number of shares determined by the Board of Directors in its discretion
as Administrator), on the date of appointment (or such other date as
determined by the Board of Directors in its discretion as
Administrator), at the closing market price on the day of grant, vesting
quarterly for each full fiscal quarter for which the Board member holds
office (or such other vesting period as determined by the Board of
Directors in its discretion as Administrator).
 
           
 
      b.   Cash Compensation: $2,500 payable upon election to the Board of
Directors
 
                B)   Current board members – Current outside members of the
Company’s Board of Directors earn the

 
                    following compensation:

 
           
 
      a.   Cash compensation: $2,500 per quarter payable at the on the first
business day following the end of each full fiscal quarter for which the
member served on the board. Additionally, outside Board members will
receive cash compensation of $1,000 for every meeting attended in person
and $500 for every meeting attended telephonically.
 
           
 
      b.   Option grants: For outside Board members that have served on the
Board
for at least 6 months, 50,000 options (or such other number of shares
determined by the Board of Directors in its discretion as Administrator)
on the first business day of each fiscal year, at closing market price
on the day of grant, vesting ratably over four quarters (or such other
vesting period as determined by the Board of Directors in its discretion
as Administrator).
 
                C)   Current committee members – In addition to compensation
earned under “b” above, members of

 
                    Committees of the Company’s Board of Directors will receive
compensation of $250 for every

 
                    committee meeting attended whether in person or
telephonically.

 
                D)   Should any grant of Stock Options to outside members of the
Board of Directors occur on a day

 
                    when the stock market is closed, then the option price shall
be the previous day’s closing

 
           
 
      market price.  

 
                E)   Should a change in control of the company occur all stock
option will vest immediately. Change

 
                    of control is defined as a change in at least 50% ownership
of the stock within a 60 day

 
           
 
      period.  

 
           

